DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 11/25/2020.
Claims 1-34 are pending.
Claims 1-34 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18-34 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 22 recite “wherein the third computing device is an air-gapped computing device that does not have any wireless radios or other network access.” Independent claims 1 and 18 recite “verifying, by at least one of a plurality of network nodes implementing a distributed ledger, …the at least one third-level signature using at least one first-level public key, … and at least one third-level public key, respectively.” Given that the third computing device is an “air-gapped computing device that does not have any wireless radios or other network access” the claim is unclear and indefinite as to how the “plurality of network nodes” acquired the signature or minting request from the third device. The claims are unclear and indefinite. 
Claim 18 recites “generating a minting request from the currency request and the at least one first-level signature.” The claim recites functions performed at and by different entities. It is unclear what entity performs this claimed limitation. The claim is unclear and indefinite. Dependent claims 19-34 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 6, 8-11, 14-21, 23, 25-28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 10,693,658) (“Jacobs”), and in view of Sudia et al. (US 2002/0029337) (“Sudia”).
 Regarding claims 1 and 18, Jacobs discloses generating, at a first computing device at a financial institution, a currency request indicating a request for more digital currency to be minted (column 6, line 4-23, column 7, line 14-18, column 9, line 22-44, 64-67, column 10, line 1-49, column 11, line 43-67, column 12, line 1-10, column 17, line 31-34, column 22, line 1-15, column 24, line 5-14); and 
Jacobs - the sending institution computer 160 may work closely with the interaction platform 154, which may generate digital assets and interact with the asset transfer network on behalf of the sending institution computer 160. In such a scenario, the sending institution computer 160 may instruct the interaction platform 154 to initiate a value transfer from the user account to the resource provider account.  (column 10, line 35-49)

applying at least one first-level signature to the currency request using at least one first- level private key (column 10, line 35-49, column 17, line 31-34, column 30, line 45-65); 
Claim Interpretation – “level signature”. For the purpose of claim interpretation, the “level signature will be understood to reference a sequential process location. The first process location where the first signature is applied is the first level signature. Other possible interpretations could apply, see secondary prior art combination.
Jacobs - The interaction platform 154 may then generate the digital asset, digitally sign the digital asset (e.g., with one or more digital signatures based on one or more private keys),  (column 10, line 35-49)

generating a minting request from the currency request and the at least one first-level signature (column 10, line 35-59, column 25, line 1-9);
Jacobs - The interaction platform 154 may then generate the digital asset, digitally sign the digital asset (e.g., with one or more digital signatures based on one or more private keys), and then provide the digital asset to the asset transfer network (e.g., the administrative node computer 150 or the issuer node computer 165)… the interaction platform 154 may still play a role by providing an interface for the sending institution computer 160 to communicate with the issuer node computer 165.  (column 10, line 35-59)

applying, at a second computing device at a currency management department, at least one second-level signature to the minting request using at least one second-level private key to generate a signed minting request (column 10, line 56-67, column 13, line 13-18, column 17, line 39-59, column 25, line 14-49); 
Jacobs - The issuer node computer 165 may then generate a digital asset indicating a transfer of funds from the user to the resource provider. The issuer node computer 165 may digitally sign the digital asset,…  a request to validate a digital asset including a first digital signature, wherein the first digital signature was generated with a first private key associated with the issuer node computer, and wherein the digital asset indicates the transfer of a value from a sender to a recipient; (column 10, line 56-67, column 13, line 13-18)

applying, at a third computing device at a director's office, at least one third-level signature to the signed minting request using at least one third-level private key (column 9, line 12-28, column 10, line 56-67, column 13, line 19-23, column 25, line 55-67, column 26, line 9-42); and 
Jacobs - obtain a second digital signature from the administrative node computer 150, and provide the digital asset to the recipient node computer 145… generating a second digital signature for the digital asset, the second digital signature generated with a second private key associated with the administrative node computer… the administrative node computer 550 may also distribute information about the digital asset or updated ledger to other administrative node computers 55; (column 10, line 56-67, column 13, line 19-23, column 26, line 39-42)

verifying, by at least one of a plurality of network nodes implementing a distributed ledger, the at least one first-level signature, the at least one second-level signature, and the at least one third-level signature using at least one first-level public key, at least one second-level public key, and at least one third-level public key, respectively (column 6, line 56-60, column 7, line 3-18,  column 8, line 9-15, column 14, line 22-30, column 18, line 2-45, column 20, line 32-39, column 27, line 19-59); and 
Jacobs - Other entities (e.g., other nodes) may then be able to use a corresponding public key to verify the digital signature, and thereby verify the authenticity of the digital asset…. The verification module 150G may comprise code that causes the processor 150A to verify a digital signature. For example, the verification module 150G may contain logic that causes the processor 150A to apply a public key to a digital signature in order to verify that the signature is authentic. For example, if a signed digital asset is allegedly generated by the issuer node computer 165, a public key associated with the issuer node computer 165 can be used to verify the signature…  the recipient node computer 545 may verify that one or more digital signatures are authentic and associated with the sending institution computer 560, the issuer node computer 565 and/or the administrative node computer 550. (column 14, line 22-30, column 18, line 42-45, column 27, line 21-26)


minting the digital currency when the at least one first-level signature, the at least one second-level signature, and the at least one third-level signature are successfully verified (column 15, line 20-29, column 17, line 8-10)
Jacobs -  the administrative node computer 150 may record a digital asset once it is minted (e.g., approved and digitally signed), and/or once it is sent to the recipient node computer 145… At step S520, the digital asset may be generated, minted (e.g., signed), recorded, and ready to send.  (column 15, line 20-29, column 17, line 8-10)

Sudia teaches level signatures (¶ 14, 15, 47-49, 60, 75, 76, 117, 118)
Sudia- The certificates themselves may reflect the structure of a sponsor organization. Because many authorization decisions are based on the user's position in an organization, the organizational structure and the user's position therein may be specified as part of a user's name… The private key 1406 is used to digitally sign the certificates 1404 with certifying authority's digital signature 1410. Certifying authority 1402 may. be any certifying authority in a hierarchy of certifying authorities, … The particular sequence or order of required signatures may also be specified. (¶ 47, 75, 118)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jacobs (column 3, line 36-62), which teaches “The request includes the digital asset and the first digital signature” and Sudia (¶76), which teaches “The use of cosignatures also greatly reduces the risks that result from inadvertent compromise of a private key” in order to use digital signatures and security policies to reduce risks to users in transactions (Sudia; ¶ 2-4).
Regarding claims 2 and 19, Jacobs discloses wherein verifying the at least one first-level signature, the at least one second-level signature, and the at least one third-level signature comprises: verifying that all of the at least one first-level signature were applied before all of the at least one second-level signature; and verifying that all the at least one second-level signature were applied before all of the at least one third-level signature (column 6, line 56-60, column 7, line 3-18,  column 8, line 9-15, column 14, line 22-30, column 18, line 2-45, column 20, line 32-39, column 27, line 19-59).  
Regarding claims 3 and 20, Jacobs discloses wherein the distributed ledger is a blockchain using a private, permissioned blockchain platform (column 4, line 29-38).  
Regarding claims 4 and 21, Jacobs discloses wherein verifying the at least one first-level signature, the at least one second-level signature, and the at least one third-level signature comprises: verifying the at least one first-level signature using at least one first-level public key, in the distributed ledger, corresponding to the at least one first-level private key; verifying the at least one second-level signature using at least one second-level public key, in the distributed ledger, corresponding to the at least one second-level private key; and verifying the at least one third-level signature using at least one third-level public key, in the distributed ledger, corresponding to the at least one third-level private key (column 6, line 56-60, column 7, line 3-18,  column 8, line 9-15, column 14, line 22-30, column 18, line 2-45, column 20, line 32-39, column 27, line 19-59).  
Regarding claims 6 and 23, Sudia teaches wherein each of the at least one first-level private key is controlled by a different agent of the financial institution; wherein each of the at least one second-level private key is controlled by a different agent of the currency management department; and wherein each of the at least one third-level private key is controlled by a different agent of the director's office (¶ 14, 15, 47-49, 60, 75, 76, 117, 118).  
Regarding claims 8 and 25, Jacobs discloses Attorney Docket No. 332.001US0167wherein when each first-level private key is generated, a corresponding first-level public key is generated and stored in the distributed ledger; wherein when each second-level private key is generated, a corresponding second-level public key is generated and stored in the distributed ledger; and wherein when each third-level private key is generated, a corresponding third-level public key is generated and stored in the distributed ledger (column 6, line 33-55, column 25, line 14-39,  column 26, line 16-25; claim 5).  
Regarding claims 9 and 26, Sudia teaches  wherein each first-level public key, second-level public key, and third-level public key is stored in the distributed ledger with any of the following: a time-to-live (TTL) after which the respective public key is no longer an active key; an indication that the respective public key is an active key; and an indication that the respective public key is a first-level public key, a second-level public key, or a third-level public key (¶ 13-15, 97-99, 117-119).  
Regarding claims 10 and 27, Sudia rotating one of the third-level public keys by: determining whether the third-level public key is expired; in response to determining that third-level public key is expired, generating a new third- level public key and a new third-level private key at an air-gapped computing device; signing the new third-level public key using one of the at least one third-level private key to produce a signature; sending the new third-level public key and the signature to a first node implementing the distributed ledger; and adding a subsequent signature to a subsequent minting request using the new third-level private key (¶ 13-20, 127-129).    
Regarding claims 11 and 28, Jacobs discloses attempting to verify the signature, received at the respective network node, using the third-level public key in the distributed ledger; storing the new third-level public key and the signature in the distributed ledger only in response to successfully verifying the signature; and Attorney Docket No. 332.001US0168minting subsequent digital currency only in response to at least successfully verifying the subsequent signature using the new third-level public key  (column 6, line 56-60, column 7, line 3-18,  column 8, line 9-15, column 14, line 22-30, column 18, line 2-45, column 20, line 32-39, column 27, line 19-59).  
Regarding claims 14 and 31, Jacob discloses wherein, following minting, the digital currency is transferred to at least one address belonging to the currency management department, after which the digital currency is transferred to at least one address belonging to the financial institution (column 5, line 30-47, column 15, line 20-29, column 17, line 8-10, column 27, line 8-65).  
Regarding claims 15 and 32, Jacobs discloses wherein the third computing device uses a hardware security module (HSM) to apply the at least one third-level signature (column 10, line 19-31, column 15, line 10-59).  
Regarding claims 16 and 33, Jacobs discloses wherein for each third-level signature applied by the HSM with a third-level private key, an HSM attestation token is associated with a corresponding third-level public key stored on the distributed ledger; and wherein each HSM attestation token indicates that the third-level private key, corresponding to the third-level public key, was generated and is protected by the HSM (column 10, line 19-31, column 15, line 10-59, column 18, line 37-61).  
Regarding claims 17 and 34, Jacobs discloses wherein the minting request comprises a time stamp based on a master clock kept in at least one of the network nodes (column 6, line 33-55, column 25, line 14-39; claim 7).
Claims 7, 12, 13, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 10,693,658) (“Jacobs”), in view of Sudia et al. (US 2002/0029337) (“Sudia”) and further in view of Kimmel et al. (US 7711120) (“Kimmel”)
Regarding claims 7 and 24, Neither Jacobs nor Sudia teaches wherein a single one of the at least one first-level private key is shared by multiple agents of the financial institution, wherein each of the multiple agents accesses the first-level private key with a respective user account that implements an authentication process before access is given to the first-level private key.  Kimmel teaches wherein a single one of the at least one first-level private key is shared by multiple agents of the financial institution, wherein each of the multiple agents accesses the first-level private key with a respective user account that implements an authentication process before access is given to the first-level private key (Abstract; column 3, line 10-65,  column 8, line 5-25, column 20, line 45-67, column 21, line 1-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jacobs (column 3, line 36-62), which teaches “The request includes the digital asset and the first digital signature”, Sudia (¶76), which teaches “The use of cosignatures also greatly reduces the risks that result from inadvertent compromise of a private key” and Kimmel (column 3, line 30-22), which teaches “The key manager is configured to add a new member, from the first organization, to the first group by distributing the first cryptographic key set to the new member. The key manager comprises computer-readable software instructions configured to cause a computer to distribute the key sets and determine the first group of members.” in order to provide a scalable and usable solution for data protection within organizations (Kimmel; column 5, line 7-27).
Regarding claims 12 and 29, Sudia teaches wherein applying a signature to a payload of data using a private key comprises using generating a hash of the payload; encrypting the hash with the private key; and attaching the encrypted hash to the payload (¶ 81-85, 102, 104, 125).  Kimmel teaches Pretty Good Privacy (PGP) protocol by (column 2, line 17-27, column 29, line 3-5)
Regarding claims 13 and 30, Sudia teaches wherein verifying a signature attached to a payload of data, using a public key corresponding to a private key used to apply the signature, comprises using: decrypting the signature with the public key; generating a hash of the payload; and comparing the decrypted signature with the hash to determine if they are the same, wherein the signature is successfully verified only if the decrypted signature and the hash are the same(¶ 78-85, 102, 104, 125).  Kimmel teaches Pretty Good Privacy (PGP) protocol by (column 2, line 17-27, column 29, line 3-5).
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 10,693,658) (“Jacobs”), in view of Sudia et al. (US 2002/0029337) (“Sudia”) and further in view of Foster et al. (US 11,308,487) (“Foster”).
Regarding claims 5 and 22, Neither Jacobs nor Sudia teaches wherein the third computing device is an air-gapped computing device that does not have any wireless radios or other network access.  Foster teaches wherein the third computing device is an air-gapped computing device that does not have any wireless radios or other network access (Figure 14G; column 101, line 1-67, column 134, line 10-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jacobs (column 3, line 36-62), which teaches “The request includes the digital asset and the first digital signature”, Sudia (¶76), which teaches “The use of cosignatures also greatly reduces the risks that result from inadvertent compromise of a private key” and Foster (column 134, line 10-19), which teaches “ The third designated private key may be stored on a third computer system which is physically separated from the first computer system and from the second computer system and is not operatively or physically connected to the distributed public transaction ledger or the Internet.” in order to provide digital assets on a peer to peer network (Foster; column 5, line 23-59).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dryer (US 7451321) teaches hierarchy levels of approval signatures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685